ADVISORY ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s after final amendment filed on 1/28/2022 with an AFCP 2.0 request has been entered. 
Claim 1 has been amended to incorporate limitations previously recited in claims 19 and 7.  Claim 17 has been amended to incorporate limitations previously recited in claims 19 and 7. Claim 18 has been amended to incorporate limitations previously recited in claims 7 and 20, and to further limit the recite molar ratio range. Claims 7, 19 and 20 have been cancelled.
The action mailed 11/30/2021 set forth rejections under 35 USC 103 of claims 1-20 over Guggenheim, and of claims 1-20 over Guggenheim in view of Khouri. For purposes of appeal, the previously set forth rejections would be modified to reflect the claim amendments and cancellations filed on 1/28/2022. However, the gist of both rejections would remain the same, as all of the limitations in the presently amended claims were previously addressed in the rejections of record. 
The previously set forth rejection under 35 USC 112(a) has been withdrawn.

Response to Arguments
Applicant argues (p 6) that the written description rejection has been overcome by the amendment to claim 18. The examiner agrees, and the rejection is withdrawn.
With regard to the rejection over Guggenheim:
Applicant argues (pp 8-9) that Guggenheim does not specifically disclose the claimed molar ratio of 3,3’-bisphenol A dianhydride (3,3’-BPADA) to 4,4’-bisphenol A dianhydride (4,4’-BPADA), and that in view of a disclosure of a specific embodiment and Guggenheim’s working examples using 4,4’-BPADA alone, there is nothing obvious about the specific selection of the claimed combination of 3,3-BPADA and 4,4’-BPADA in the claimed ratio of 98:2 to 50:50. 
However, case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). In the present instance, the cited prior art specifically discloses a group of three dianhydrides (3,3’-BPADA, 3,4’-BPADA and 4,4’-BPADA) and contains an explicit suggestion to use “any mixture of the foregoing dianhydrides” (referring to the three dianhydrides). See [0058], beginning of paragraph, with a further disclosure of ranges of molar ratios at the end of [0058]. Therefore, there can be no question that, based on [0058] of Guggenheim, it would have been prima facie obvious to combine 3,3’-BPADA and 4,4’-BPADA in any ratio disclosed by Guggenheim, including within the presently claimed range of 98:2 to 50:50. 
Applicant argues (p 10) that the patentability of the present claims is underscored by unexpected results. In particular, Applicant states the inventors’ finding that polyetherimide having less than 1 wt% cyclic content has superior properties was unexpected because of previous reports showing that cyclic content increases as 3,3’-BPADA increases. However, the portion of Khouri cited by Applicant nowhere discusses PEI made from 3,3’-BPADA, as Applicant alleges. 
Applicant argues (p 11, first paragraph) that a comparative PEI analogous to example 1 made by the ether forming process with 98 mol% 3-ClPA has 15 wt% cyclics. However, as previously noted (final action dated 11/30/21, paragraphs 51-52), the ether-forming process is not utilized by Guggenheim, and therefore the comparative PEI is not representative of the closest prior art. 
Applicant argues (paragraph bridging pp 11-12) that the present results could not have been predicted on the basis of Guggenheim. However, Applicant's examples 1-5 and comparative example 1 in table 2 show that, as the amount of 4,4’-BPADA relative to 3,3’-BPADA increases, the cyclic content and rheology ratio decrease. However, Applicant has not provided any reasoning as to why one would not have expected the properties of a copolymer (such as a PEI copolymer) made from two types of a monomer (e.g., 4,4-BPADA and 3,3’-BPADA) to follow a trend corresponding to the relative amounts of each type of monomer within the copolymer.
With regard to the rejection over Guggenheim in view of Khouri:
Applicant argues (p 14) that Khouri’s Table 4 shows that, for a PEI prepared from entirely 3-ClPAMI, 13.2 wt% total cyclics are present, which likely corresponds to 8.8 wt% n=1 cyclic content (two-thirds of total cyclics). Applicant argues that in a best case scenario, Khouri’s fractionation could reduce the cyclics to 30% of the original value, i.e., 2.64 wt%, which is greater than Applicant’s upper limit of 1%. Applicant argues that therefore, Khouri’s process fails to achieve Applicant’s claimed cyclic content. However, here again, Applicant’s argument fails to consider that Khouri discloses a different process for preparing PEI (i.e., a chloro-displacement reaction of chloro-phthalimide with bisphenol) than the reaction disclosed in primary reference Guggenheim (i.e., a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RACHEL KAHN/Primary Examiner, Art Unit 1766